DETAILED ACTION
In response to communication filed on 11/20/2020.
Claims 1-15 are pending.
Claims 1-5 and 13-15 are rejected.
Claims 6-12 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,2,5,13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhorkar et al. (US Pub. 2019/0053222)(B1 hereafter).

Regarding claim 1, B1 teaches an uplink transmission method applied in a user terminal (i.e. UEs)[paragraph 0024] and comprising: 
acquiring uplink scheduling information transmitted by a base station (i.e. eNB)(the eNBs schedules other network devices by using transmission or UL grants)[paragraph 0024] and indication information of a transmission opportunity currently occupied by the base station (a transmission opportunity that is transmitted to the UE to enable scheduling is indicated via the UL grants)[paragraph 0024]; 

determining a listening type (i.e. different types of LBTs exist)[paragraph 0026] of the uplink channel in accordance with the position of the uplink channel and the indication information of the transmission opportunity (indications can include a type of LBT to perform [paragraph 0036], the UE can be indicated to whether a subframe scheduled by the grant is within a TXOP our an outside TXOP and determine the type of LBT [paragraph 0081]), a listening type used when the uplink channel is within the transmission opportunity is different from a listening type used when the uplink channel is outside the transmission opportunity (a Cat 4 LBT is for an outside TXOP, while a single interval LBT (i.e. different LBT type) is within a TXOP)[paragraph 0081]; and 
transmitting uplink data to the base station in the uplink channel when the uplink channel is listened to be in an idle state using the listening type of the uplink channel (when the medium is determined to be idle, the UE can transmit a PUSCH or PUCCH transmission during the schedule)[paragraph 0026].  

Regarding claim 2, B1 teaches the indication information includes at least one of: information on a length of time occupied in the transmission opportunity (i.e. bounded time interval)[paragraph 0025], or listening type information [paragraph 0026].  


determining the listening type of the uplink channel as a first listening type, when the position of the uplink channel is within the transmission opportunity (a single interval LBT will be for within a TXOP)[paragraph 0081]; and 
determining the listening type of the uplink channel as a second listening type (i.e. Cat 4 LBT type), the second listening type being different from the first listening type (Cat 4 LBT is different from single interval LBT)[paragraph 0081], when the position of the uplink channel is outside the transmission opportunity (a Cat 4 LBT is for an outside TXOP)[paragraph 0081].

Regarding claim 13, B1 teaches an uplink transmission method applied in a base station (i.e. eNB)[paragraph 0024] and comprising: 
	transmitting uplink scheduling information and indication information of a transmission opportunity currently occupied by the base station to a user terminal (i.e. UE)(the eNBs schedules other network devices by using transmission or UL grants and a transmission opportunity that is transmitted to the UE to enable scheduling is indicated via the UL grants)[paragraph 0024], such that the user terminal determines a position (i.e. scheduled transmission) of an uplink channel (i.e. physical uplink shared channel (PUSCH)) scheduled by the base station for the user terminal in accordance with the uplink scheduling information (indication can provide different triggers or indicators to the UE such as whether to schedule one or more UL transmissions within a first TXOP or a second TXOP outside the first TXOP)[paragraph 0036] and determines a listening type (i.e. different types of LBTs exist)[paragraph 0026] of the uplink channel in accordance with the position of the uplink channel and the indication information of the transmission opportunity (indications can include a type of LBT to perform 
wherein a listening type used when the uplink channel is within the transmission opportunity is different from a listening type used when the uplink channel is outside the transmission opportunity (a Cat 4 LBT is for an outside TXOP, while a single interval LBT (i.e. different LBT type) is within a TXOP)[paragraph 0081]; and 
receiving uplink data transmitted by the user terminal in an uplink channel which is listened to be in an idle state using the listening type of the uplink channel (when the medium is determined to be idle, the UE can transmit a PUSCH or PUCCH transmission during the schedule)[paragraph 0026].  

Regarding claim 14, B1 teaches the indication information includes at least one of: information on a length of time occupied in the transmission opportunity (i.e. bounded time interval)[paragraph 0025], or listening type information [paragraph 0026].  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3,4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et al. (US Pub. 2019/0053222)(B1 hereafter) in view of Ostergaard et al. (US Pub. 2010/0284354)(O1 hereafter).

Regarding claim 3, B1 teaches acquiring the uplink scheduling information transmitted by the base station and the indication information of the transmission opportunity currently occupied by the base station [paragraph 0024] comprises: 

However B1 fails to disclose transmitting an uplink scheduling request to the base station currently accessed by the user terminal; and 
receiving the uplink scheduling information transmitted by the base station in response to the uplink scheduling request.  
O1 discloses that in an LTE system, a UE can send a scheduling request to a base station [paragraph 0034][refer Fig. 1; 100] in which the base station can, in response to said scheduling request, send a grant to the user equipment [paragraph 0038][refer Fig. 1; 110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 for a wireless communication system that utilizes UL grants [refer B1; paragraph 0024] that be in an LTE network [refer B1; paragraph 00160] to incorporate the use of scheduling request and response for transmissions as taught by O1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor that would yield predictable results [refer O1; paragraph 0018].

Regarding claim 4, B1 teaches acquiring the uplink scheduling information transmitted by the base station and the indication information of the transmission opportunity currently occupied (i.e. scheduled) by the base station [paragraph 0024] comprises: 
receiving the indication information of the transmission opportunity currently occupied by the base station (a transmission opportunity that is transmitted to the UE to enable scheduling is indicated 
However B1 fails to disclose transmitting an uplink scheduling request to the base station currently accessed by the user terminal; and  
receiving the uplink scheduling information transmitted by the base station in response to the uplink scheduling request.
O1 discloses that in an LTE system, a UE can send a scheduling request to a base station [paragraph 0034][refer Fig. 1; 100] in which the base station can, in response to said scheduling request, send a grant to the user equipment [paragraph 0038][refer Fig. 1; 110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 for a wireless communication system that utilizes UL grants [refer B1; paragraph 0024] that be in an LTE network [refer B1; paragraph 00160] to incorporate the use of scheduling request and response for transmissions as taught by O1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor that would yield predictable results [refer O1; paragraph 0018].

Regarding claim 15, B1 teaches transmitting uplink scheduling information and indication information of a transmission opportunity currently occupied by the base station to a user terminal [paragraph 0024] comprises: 
transmitting to the user terminal uplink scheduling information carrying the indication information of the transmission opportunity currently occupied by the base station (a transmission opportunity that is transmitted to the UE to enable scheduling is indicated via the UL grants)[paragraph 0024].

O1 discloses that in an LTE system, a UE can send a scheduling request to a base station [paragraph 0034][refer Fig. 1; 100] in which the base station can, in response to said scheduling request, send a grant to the user equipment [paragraph 0038][refer Fig. 1; 110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 for a wireless communication system that utilizes UL grants [refer B1; paragraph 0024] that be in an LTE network [refer B1; paragraph 00160] to incorporate the use of scheduling request and response for transmissions as taught by O1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor that would yield predictable results [refer O1; paragraph 0018].

Allowable Subject Matter
Claims 6-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  determining a listening type of an uplink channel in accordance with the position of the uplink channel and the indication information of the transmission opportunity, the uplink channel comprises a first uplink channel within the transmission opportunity and a second uplink channel outside the transmission opportunity, the listening type used when the uplink channel is within the transmission opportunity is different from a listening type used when the uplink channel is outside the transmission opportunity and transmitting uplink data to the base station in the uplink channel when the uplink channel is listened to be in an idle state using the listening type of the uplink channel by listening to the .

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 

Regarding claims 1,2,5,13 and 14, applicant argues that the applied reference, Bhorkar et al. (US Pub. 2019/0053222)(B1 hereafter), fails to disclose “determining a position of an uplink channel scheduled for the user terminal by the base station in accordance with the uplink scheduling information and determining a listening type of the uplink channel in accordance with the position of the uplink channel and the indication information of the transmission opportunity,” noting specifically that the user terminal (UE) performs the steps of determining.  Refer applicant’s arguments, pages 8-10.
In response to applicant's argument, examiner respectively disagrees.  With regards to the applicants arguments that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the user terminal performs the steps of determining a position of an uplink channel scheduled for the user terminal by the base station) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, claim 1, although being an uplink transmission method applied in a user terminal, specifically claims that determining a position of an uplink scheduled is for the user terminal by a base station in accordance with the uplink scheduling information.
scheduled by the base station for the user terminal in accordance with an uplink scheduling information.  
Given the broadest reasonable interpretation of the claim language, as required by MPEP 2111, to determine a position of an uplink channel scheduled for the user terminal by the base station in accordance with the uplink scheduling information and determining a listening type of the uplink channel in accordance with the position of the uplink channel and the indication information of the transmission opportunity can be reasonably read upon the teachings of B1 for providing an indication that provides different triggers or indicators to the UE such as whether to schedule one or more UL transmissions within a first TXOP or a second TXOP outside the first TXOP [B1; paragraph 0036] the UE receiving indications that include a type of LBT to perform [B1; paragraph 0036], in which the UE can be indicated to whether a subframe scheduled by the grant is within a TXOP our an outside TXOP and determine the type of LBT [B1; paragraph 0081].  As specifically noted by the applicant in the applicants arguments on page 9, “The Applicant respectively submits that the indication of determining whether the subframe scheduled is within TxOP or an outside TxOP is generated and sent by eNB, and the UE receives and utilizes this indication.”  Based on the applicants own arguments, this interpretation is valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412